Case 2:19-cv-00671-SVW-FFM Document 12 Filed 03/08/19 Page 1 of 2 Page ID #:56



  1 Mathew K. Higbee, Esq., SBN 241380
    Ryan E. Carreon, Esq., SBN 311668
  2
    HIGBEE & ASSOCIATES
  3 1504 Brookhollow Dr., Suite 112
    Santa Ana, CA 92705
  4 (714) 617-8336
  5 (714) 597-6559 facsimile
    Email: mhigbee@higbeeassociates.com
  6
  7 Attorney for Plaintiff,
    CHRISTOPHER SADOWSKI
  8
  9
 10                     UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12   CHRISTOPHER SADOWSKI,                  Case: 2:19-cv-00671-SVW-FFM
 13                                          NOTICE OF SETTLEMENT
                            Plaintiff,
 14
 15   v.
 16   JOSEPH CORTEZ; and DOES 1
 17   through 10, inclusive,
                             Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
Case 2:19-cv-00671-SVW-FFM Document 12 Filed 03/08/19 Page 2 of 2 Page ID #:57



  1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2
             PLEASE TAKE NOTICE that Plaintiff and Defendant have reached a
  3
      settlement in the above-referenced case. The Parties are currently finalizing the
  4
  5   settlement agreement and Plaintiff requests that the parties be given 30 days in which
  6   to finalize the agreement and perform their obligations at which time Plaintiff will
  7
      file a dismissal.
  8
  9
 10   Dated: March 8, 2019                           Respectfully submitted,
 11
                                                     /s/ Mathew K. Higbee
 12                                                  Mathew K. Higbee, Esq.
 13                                                  Cal. Bar No. 241380
                                                     HIGBEE & ASSOCIATES
 14                                                  1504 Brookhollow Dr., Ste 112
 15                                                  Santa Ana, CA 92705-5418
                                                     (714) 617-8336
 16                                                  (714) 597-6729 facsimile
                                                     Counsel for Plaintiff
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 2
